Citation Nr: 1800509	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bursitis of the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1968 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1. Dislocations of the left shoulder were noted upon entry into active service.

2. Dislocations of the left shoulder existed prior to active service, and the probative evidence does not show that this disability was permanently aggravated by active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bursitis of the left shoulder are not met.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in October 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.  The Veteran was afforded VA examinations in November 2010 and February 2011.  The examinations are adequate for purposes of this decision.  Additional examination is not needed.

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Service Connection for Bursitis of the Left Shoulder

The Veteran seeks service connection for bursitis of the left shoulder, which he asserts is related to service.  In his April 2014 VA Form 9 (substantive appeal), he asserted that he was treated non-surgically for a left shoulder injury, which preexisted his active duty service.  He asserted that his active duty service permanently aggravated his injury.  He also stated that he did not seek treatment following service because he was unable to afford surgery for his left shoulder.  However, he sought medical attention when he was able to obtain health insurance, which would assist him in getting surgery for his left shoulder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, supra.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The Veteran served in the United States Army from January 1968 to June 1968.  Service treatment records reflect complaints of dislocation of the shoulder prior to service.  September 1967 pre-induction Report of Medical History reflects that the Veteran reported that he dislocated his left shoulder three times prior to service, and was advised to have surgery.  He reported that he was unable to raise his left shoulder too much because it would dislocate.

A statement from Dr. L.M. and osteopathic physician, dated in October 1967 indicated that he had treated the Veteran on two occasions for left shoulder dislocations, once in February 1966, and again in April 1967.  He was advised to have surgery.  

A January 1968 orthopedic clinic consultation report reflects that the Veteran reported that he had been working out and wanted to try Basic Combat Training (BCT).  The treatment provider noted that the Veteran had two documented dislocations of the shoulder, and surgery was advised, however, the Veteran refused.  Physical examination revealed that the Veteran had full range of motion (ROM) of the shoulder, no subluxation was palpable, and an x-ray was negative.  The treatment provider recommended that the Veteran could proceed with BCT; however, it was recommended that the Veteran should be restricted from using overhead bars.

A March 1968 service treatment record reflects a diagnosis of dislocation, anterior of the left shoulder.  The Veteran had injured his shoulder during BCT exercises, and was temporarily placed on restricted duty. He underwent a closed reduction of the left shoulder with application of a cast.  

An April 1968 service treatment record reflects that after the Veteran's cast had been removed, his left arm dislocated again, and then went back into place.

An April 1968 service treatment record reflects a diagnosis of recurrent dislocation, left shoulder.  The Veteran's shoulder had dislocated twice after attempting BCT.  The treatment provider noted that abnormal findings were limited to the left shoulder, which was tender of the anterior aspect.  A March 1968 x-ray revealed subluxation of the left shoulder.  Post reduction films revealed adequate reduction.  It was advised that the Veteran would best benefit from an existing prior to service (EPTS) discharge.

An April 1968 separation Report of Medical History reflects that the Veteran was discharged due to recurrent left shoulder dislocation and range of motion (ROM) problems.  A Medical Board found that the recurrent dislocation disability existed prior to service and was not aggravated by service. 

The Board finds that the evidence demonstrates that the Veteran had a preexistent disability manifested by dislocations of the left shoulder that was noted on the enlistment examination in September 1967.  As dislocations of the left shoulder were noted during the Veteran's entrance examination, he is not presumed to have entered service being sound.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  If a preexisting disorder is noted upon entry into service, as in this case, the Veteran cannot bring a claim for service connection for that disorder, only a claim for service-connected aggravation of that disorder.  In that case, however, 38 U.S.C. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  Wagner, supra.

The Veteran was afforded a VA examination in November 2010, which reflected a diagnosis of bursitis of the left shoulder.  The Veteran reported that the date of onset of his shoulder disability was in 1965; he had fallen off a cliff and dislocated his shoulder.  The Veteran reported that he dislocated his shoulder again in service during basic training.  His left shoulder was manually reduced, and immobilized with a cast for two weeks.  He was discharged from service due to the injury.  Following discharge, the Veteran dislocated his shoulder in 1970, which required surgical intervention.  Since surgery, the Veteran's left shoulder has not dislocated, however, he has lost full abduction beyond 70 degrees, has decreased hand grasp and overall strength in his left shoulder.  He also has pain and numbness that radiates down the left arm.  The Veteran reported that his shoulder has gotten progressively worse since the date of onset.

In a February 2011 VA opinion, an examiner opined that it was less likely as not that the Veteran's current left shoulder condition was aggravated beyond its natural progression of disability.  The Veteran's left shoulder dislocation was not the result of any physical training performed on active duty.  His left shoulder was unstable at entry into active duty and remained the same throughout his short time on active duty.  He was treated with a cast after a dislocation episode and he was placed on limited duty.  He was not allowed to perform any activities that would stress his shoulder joint.  The Veteran was discharged from active duty after non-surgical treatment did not improve his condition.  His left shoulder surgery was performed two years after his discharge from active duty.  The examiner opined that the Veteran's decision to delay surgical repair of his shoulder was likely the reason he had continued difficulty with his shoulder.

Based on the evidence as outlined above, the Board finds that the criteria for service connection for bursitis of the left shoulder on the basis of aggravation have not been met.  The Board finds that the preponderance of the evidence shows that the Veteran's preexisting dislocations of the left shoulder was not aggravated by service, as the weight of the evidence does not show that the disability increased in severity in service.  Rather, the evidence clearly shows that the Veteran entered service with a recurrent dislocation disability of the left shoulder.  He was advised prior to service to have the condition surgically corrected.  He did not do so.  While the Veteran sustained another dislocation of the shoulder in service, there is no indication that such constituted a permanent aggravation of the pre-existing condition.  Rather, the evidence shows that it was merely a continuation of the pre-existing shoulder problem.  

The Board acknowledges the Veteran's statements in support of his claim, and notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing any shoulder problems or symptoms he had prior to, during, and after service, and his reports in this regard are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  However, these lay statements are not considered competent or probative evidence of whether a current left shoulder condition was aggravated during service beyond the natural progression.  Although it is error to categorically reject a layperson as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of that case.

In the instant case, the question of whether the Veteran's pre-existing dislocations of the left shoulder was aggravated beyond its natural progression in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to understand the nature of the shoulder condition and how it progresses, and to be able to relate the evidence in treatment records and the reported symptoms into an assessment of whether the condition progressed beyond its normal level.  The Veteran does not have such skill or expertise to make such a complicated determination.  As such, the Board finds that the Veteran's statements as to whether his pre-existing shoulder dislocations was aggravated or increased in severity beyond the natural progression are not competent evidence on this issue.

In summary, the evidence of record weighs against a finding that a pre-existing left shoulder disability was aggravated by service.  The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  The Veteran's claim of entitlement to service connection for bursitis of the left shoulder is not warranted.





(Continued on the next page)


ORDER

Service connection for bursitis of the left shoulder is denied.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


